Bogdanski, J.
(dissenting). Connecticut Practice Book, 1978, § 7201 provides that after acceptance of a guilty plea, the court shall allow the defendant to withdraw his plea upon proof of any one of the grounds listed in Practice Book, 1978, § 721.2
“Proof” that the defendant’s guilty plea was involuntary requires more than the bald assertion that the defendant has difficulty understanding English. Conclusory, vague or oblique allegations of fact provide an insufficient basis to require an evidentiary hearing pursuant to -§720 particularly *193where, as is the case here, the defendant was represented by counsel when he entered his guilty plea and at all subsequent proceedings.
The court did not err in concluding that the defendant’s assertions did not amount to a prima facie showing of proof as required by Practice Book, 1978, § 720.
I would therefore find no error.

 “[Practice Book, 1978] See. 720. —When Allowed
A defendant may withdraw his plea of guilty or nolo contendere as a matter of right until the plea has been accepted. After acceptance, the judicial authority shall allow the defendant to withdraw his plea upon proof of one of the grounds in See. 721. A defendant may not withdraw his plea after the conclusion of the proceeding at which the sentence was imposed.”


 “[Practice Book, 1978] See. 721. —Grounds
The grounds for allowing the defendant to withdraw his plea of guilty after acceptance are as follows:
(1) The plea was accepted without substantial compliance with See. 711;
(2) The plea was involuntary, or it was entered without knowledge of the nature of the charge or without knowledge that the sentence actually imposed could be imposed;
(3) The sentence exceeds that specified in a plea agreement which had been previously accepted, or in a plea agreement on which the court had deferred its decision to aecept or reject the agreement at the time the plea of guilty was entered;
(4) The plea resulted from the denial of effective assistance of counsel;
(5) There was no factual basis for the plea; or
(6) The plea either was not entered by a person authorized to act for a corporate defendant or was not subsequently ratified by a corporate defendant.”